17-1284-cv
    Paige-El v. Herbert


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 30th day of May, two thousand eighteen.

    PRESENT:
                JON O. NEWMAN,
                PETER W. HALL,
                SUSAN L. CARNEY,
                      Circuit Judges.
    __________________________________________

    Bettie Paige-El,

                                Plaintiff-Appellant,

                          v.                                       No. 17-1284-cv

    Police Officer Jarrod Herbert, Police Officer
    Peter Congalosi,

                                Defendants-Appellees,

    New York City Police Department, 73rd
    Precinct, New York City Police Department,
    88th Precinct, Detective Thomas Donohue, New
    York City Police Department, 81st Precinct, City
    of New York, New York City Police Department,

                      Defendants.
    _________________________________________
                                                        1
FOR PLAINTIFF-APPELLANT:                       Bettie Paige-El, pro se, Brooklyn, N.Y.

FOR DEFENDANTS-APPELLEES:                      Susan P. Greenberg, Barbara Graves-Poller, for
                                               Zachary W. Carter, Corporation Counsel, New
                                               York, N.Y.

          Appeal from a judgment of the United States District Court for the Eastern District of

New York (Townes, J.).


          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Appellant Bettie Paige-El, proceeding pro se, appeals from a judgment in favor of

Appellees in her 42 U.S.C. § 1983 action against the City of New York, the New York City Police

Department (“NYPD”), Detective Thomas Donohue, and Police Officers Jarrod Herbert and Peter

Congalosi. Paige-El alleged that Herbert and Congalosi effected an unlawful traffic stop and

falsely arrested her, and that, after the arrest, a tracking device was installed in her car. She also

alleged that other unidentified individuals engaged in a conspiracy to stalk and harass her, which

ultimately culminated in attempted murder and kidnapping. The district court dismissed most of

Paige-El’s claims for failure to state a claim, and then granted summary judgment to Herbert and

Congalosi on Paige-El’s claim based on the traffic stop. This appeal follows. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review de novo the dismissal of a complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6), accepting all factual allegations as true and drawing all reasonable inferences

in plaintiff’s favor. Biro v. Condé Nast, 807 F.3d 541, 544 (2d Cir. 2015). The complaint must

                                                  2
plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Although a court must accept as true all the factual allegations in the complaint, that requirement

is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.

       We review de novo a district court’s grant of summary judgment. Garcia v. Hartford

Police Dep’t, 706 F.3d 120, 126 (2d Cir. 2013) (per curiam). Summary judgment must be granted

if “there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). When determining whether a genuine dispute exists, this

Court must “resolve all ambiguities and draw all inferences against the moving party.” Garcia,
706 F.3d at 127. A party, however, cannot overcome summary judgment by relying on “mere

speculation or conjecture as to the true nature of the facts” because “conclusory allegations or

denials . . . cannot by themselves create a genuine issue of material fact where none would

otherwise exist.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (quoting Fletcher v. Atex,

Inc., 68 F.3d 1451, 1456 (2d Cir. 1995)).

       Motions to dismiss. Upon review, we conclude that the district court properly dismissed

most of Paige-El’s claims for failure to state a claim. The NYPD, as a city agency, is not a suable

entity. N.Y. City Charter ch. 17 § 396 (“All actions and proceedings for the recovery of penalties

for the violation of any law shall be brought in the name of the city of New York and not in that

of any agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d
76, 93 n.19 (2d Cir. 2007) (“The district court correctly noted that the NYPD is a non-suable

agency of the City.”). Paige-El failed to allege any official policy or custom giving rise to the

alleged deprivations of her constitutional rights, as required to hold the City liable. See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 692–94 (1978).

                                                 3
        Paige-El’s first amended complaint contained no allegations concerning Detective

Donohue, and, in any event, she has abandoned any claim against him by failing to address it in

her appellate brief. See LoSacco v. City of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995). And

she failed to attribute to any named defendant her allegations of surveillance, attempted murder

and kidnapping, and damage to her car tires. See, e.g., Back v. Hastings on Hudson Union Free

Sch. Dist., 365 F.3d 107, 122 (2d Cir. 2004) (“[I]n this Circuit personal involvement of defendants

in alleged constitutional deprivations is a prerequisite to an award of damages under § 1983.”

(quoting McKinnon v. Patterson, 568 F.2d 930, 934 (2d Cir. 1977)).

        Paige-El’s false-arrest and warrantless-surveillance claims against Congalosi and Herbert

were also properly dismissed. And she did not plead what involvement, if any, Congalosi and

Herbert had in the alleged placement of a tracking device in her car. See, e.g., Back, 365 F.3d at

122. To the extent Paige-El’s second amended complaint could be construed to assert a First

Amendment retaliation claim based on prior complaints she had made about her grandson’s

treatment in prison, she alleged no facts demonstrating that Congalosi and Herbert even knew

about those complaints or were in any way motivated by them. See, e.g., Williams v. Town of

Greenburgh, 535 F.3d 71, 76 (2d Cir. 2008) (requiring defendants’ alleged actions to have been

“motivated or substantially caused” by the exercise of a First Amendment right (quoting Curley v.

Village of Suffern, 268 F.3d 65, 73 (2d Cir. 2001))).

        Summary judgment. We also conclude that the district court properly granted summary

judgment to Congalosi and Herbert on Paige-El’s claim based on the allegedly unlawful traffic

stop.   The temporary detention of an individual during a traffic stop qualifies as a Fourth

Amendment “seizure.” Whren v. United States, 517 U.S. 806, 809–10 (1996). “The Fourth

Amendment requires that an officer making such a stop have probable cause or reasonable

                                                 4
suspicion that the person stopped has committed a traffic violation or is otherwise engaged in or

about to be engaged in criminal activity.” Holeman v. City of New London, 425 F.3d 184, 189

(2d Cir. 2005).

       Here, Congalosi and Herbert submitted undisputed evidence that, at the time of the stop,

they relied on information from the New York State Police Information Network showing that the

license plates on Paige-El’s car were suspended for want of active insurance coverage. Although

Paige-El submitted evidence demonstrating that she had insurance at the time of the stop, this

evidence was insufficient to create a genuine dispute of material fact concerning whether her

insurance had previously lapsed. Paige-El’s speculation that the stop was pretextual is irrelevant.

“Whether probable cause or reasonable suspicion exists is an objective inquiry; the ‘actual

motivations of the individual officers involved’ in the stop ‘play no role’ in the analysis.” Id. at

190 (quoting Whren, 517 U.S. at 813).

       We have considered Paige-El’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 5